Title: From James Madison to Elbridge Gerry, [25 June] 1801
From: Madison, James
To: Gerry, Elbridge


[Washington, 25 June 1801]
… I am not acquainted with either the person, or the character of Mr. Corran. My respect for his Lady is nevertheless sufficient to give me all the interest in her wishes, which public considerations will permit. I shall consequently not fail to keep the President in mind of Mr. Corran as a candidate for the posts you mention. I must observe at the same time that there are so many applications … for the same Consulates …
I am glad to find that the measures of the President so far receive your full approbation…. The only intelligence we have which is not in the newspapers is the relapse of the King of G. B. into his mental imbecility. It is kept as much as possible a secret, but the fact is certain; nor is it much expected that he will ever be effectually cured of the malady….
 

   
   Printed extracts (Parke-Bernet Catalogue No. 1385 [25 Nov. 1952], item 201; Parke-Bernet Catalogue No. 2019 [21 Feb. 1961], item 308). Listed in 1952 catalogue as ALS, 2 pp. Dated 28 June 1801 in 1961 catalogue and listed as ALS, 4 pp.



   
   JM may have referred to the sea captain Corran who sometime after 1795 married Martha Blodget, widow of both Theodorick Bland and Nathan Blodget (WMQWilliam and Mary Quarterly., 1st ser., 9 [1900–1901]: 189).


